   Case 3:17-cv-02641-AET Document 50 Filed 12/07/18 Page 1 of 1 PageID: 853




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  C. TATE GEORGE,
                                                                  Civil Action
                     Petitioner,                               No. 17-2641 (AET)

                v.
                                                                     ORDER
  UNITED STATES OF AMERICA.

          Respondents.



THOMPSON, District Judge:

       This matter comes before the Court on Petitioner C. Tate George's motion to withdraw

his motion for summary judgment (ECF No. 46); in the interests of justice
                         ([_
       ITisonthis~of                ;}~,2018;

       ORDERED that Petitioner's motion to withdraw his summary judgment motion (ECF

No. 46) is GRANTED; and it is further

       ORDERED that the Clerk of the Court shall terminate the motion for summary

judgment, ECF No. 41; and it is finally

       ORDERED that the Clerk of the Court shall send a copy of this Order to Petitioner by

regular mail.




                                                   ~~
                                                    I
                                                   ANNE E. THOMPSON
                                                   U.S. District Judge
